Citation Nr: 0844698	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-21 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from November 1984 to 
September 1991.


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above-referenced claim.  


FINDINGS OF FACT

1.  In December 1991, the RO denied entitlement to service 
connection for arthritis, claimed as arthritis waist down.  
The veteran did not perfect an appeal of that decision.

2.  By rating action dated in May 2004, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's previously denied claim for arthritis.

3.  Evidence submitted since the May 2004 RO rating action 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for 
arthritis.

4.  There is no competent medical evidence that the veteran's 
current arthritis is etiologically related to his period of 
active service.


CONCLUSIONS OF LAW

1.  The December 1991 RO decision, which denied the veteran's 
claim of entitlement to service connection for arthritis, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a); 20.1103 (2008).

2. Subsequent to the December 1991 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for arthritis has been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for arthritis have 
not been met.  
§ 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA satisfied the duty to notify with respect to the 
application to reopen the previously denied claim by means of 
a letter to the veteran dated in March 2004.  The veteran was 
told of what was required to substantiate his claim for 
reopening a previously denied claim, and of his and VA's 
respective duties, i.e., that VA would attempt to get any 
additional records that he indentified as being helpful to 
his claim.  The letter provided the veteran with notice of 
what evidence and information was necessary to reopen his 
previously denied claim and to establish entitlement to the 
underlying claim for the benefit sought on appeal.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Under these circumstances, 
the Board finds that VA has satisfied the requirements of the 
VCAA.  

In this decision, the Board is reopening the veteran's claim 
for service connection for arthritis.  Nonetheless, the claim 
to entitlement to service connection for arthritis is 
ultimately being denied.  With respect to the Dingess 
requirements, in light of the Board's reopening of the 
previously denied claim and the subsequent denial of the 
claim to entitlement for service connection, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
appellant under the holding in Dingess, supra; see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (holding that in 
circumstances where an application to reopen previously 
denied claim is granted, any deficiency regarding notice of 
the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was given a VA radiological examination in October 2006.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for New and Material Evidence

In this case, the veteran asserts that he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for arthritis, and that the evidence is 
otherwise sufficient to award service connection thereof.  

The RO does appear to have reopened the veteran's claim, as 
indicated in the June 2005 Statement of the Case (SOC). 
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action. Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be 
reopened and reviewed if new and material evidence is 
presented or secured with respect to that.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
obtained after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board 
may not proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim.  The Board will therefore undertake a de 
novo review of the new and material evidence issue. 
 
When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356,1363 (Fed. Cir. 1998).  Once 
evidence is deemed new and material, the Board can proceed to 
review the claim based on the merits and the entire evidence 
of record. 

Facts and Analysis

Turning to the specifics of this case, the RO denied the 
veteran's claim for entitlement to service connection for 
arthritis, claimed as arthritis waist down, in a December 
1991 rating decision, as it determined that the evidence did 
not show a diagnosis of arthritis of the hips, knees, or 
ankles during service or following separation.  At the time 
of the December 1991 rating decision, the evidence of record 
included the veteran's available service medical records and 
VA examination reports dated in October 1991 and November 
1991.  

The veteran filed his application to reopen the previously 
denied claim to service connection in November 2004.  
Included with his application, the veteran submitted private 
medical records from L.H.F.M.A., dated from December 2000 to 
October 2003, which show a diagnosis of bilateral 
degenerative joint disease of the knees and degenerative 
joint disease of the left hip in February 2002.  He also 
submitted private medical records from M.M.R.M., dated from 
March 2002 to February 2003, showing a diagnosis of 
polyarthropathy in March 2002.  

In a May 2004 rating decision, the RO denied the veteran's 
claim to reopen the previously denied claim for service 
connection.  The RO determined that the evidence of the 
veteran's recent treatment records are not material in that 
they do not address the question of whether the veteran's 
current condition was caused by his military service. 

Soon after, the veteran submitted portions of his service 
medical records and private medical records, which were all 
previously of record at the time of the December 1991 rating 
decision.

The RO obtained VA outpatient medical records dated from 
October 2003 to June 2005, showing arthritic changes in the 
left ankle in November 2004, and bilateral degenerative 
changes in the knees in November 2004 and May 2005.

An October 2006 VA physical examination report was obtained, 
in which the VA examiner opined that the veteran had mildly 
severe arthritis of the bilateral ankles.  

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for arthritis.  The above evidence is new 
in that it was not of record and not previously considered.  
It is also material, in that it is evidence of current 
diagnoses of arthritis in the lower extremities.  Because a 
current arthritis condition was not shown by the evidence at 
the time of the veteran's December 1991 rating decision, this 
evidence is neither cumulative nor redundant of other 
evidence and raises a reasonable possibility of 
substantiating the veteran's claim.  Therefore, reopening the 
veteran's claim of service connection for arthritis is in 
order.  

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Essentially, the veteran claims that his current arthritis, 
claimed as arthritis waist down, manifested itself during 
service.  It is his contention that he was diagnosed with 
arthritis during service and that he was discharged due to 
arthritis.

The RO obtained the veteran's service medical records showing 
treatment for injuries to the lower extremities during 
service, as discussed below.  

A service medical record dated in December 1984 shows that 
the veteran was treated for a right ankle injury after 
falling on ice.  An X-ray of the right ankle revealed no 
significant abnormality.  The assessment was a minor right 
ankle strain.  

The veteran's service medical records show injuries to both 
knees during his military service.  He was seen for left knee 
pain in December 1984 and the assessment was patellofemoral 
syndrome.  A service medical record dated in August 1985 
shows that the veteran reported having injured his knee, with 
no identification of the exact injured knee.  Examination of 
the knee was unremarkable and he was diagnosed with a knee 
sprain.  The veteran was diagnosed with a left knee contusion 
in December 1985 after a reported fall.  Physical examination 
of the left knee revealed an active range of motion from 0 to 
100 degrees, with flexion limited by reports of pain, and 
tenderness along the lateral aspect of the patella.  An X-ray 
of the left knee was within normal limits.  Subsequently, the 
veteran was seen for an orthopedic consultation, and was 
noted to have sympatomatic improvement in the left knee in 
January 1986.  In December 1986, the veteran reported falling 
and hitting his right knee.  An x-ray of the right knee was 
negative and he was diagnosed with a right knee strain.  In 
June 1989 the veteran reported having twisted his left knee 
while on a road march.  The assessment was rule out extremity 
pain in left knee.  
 
The service medical records show treatment for pain in the 
left hip and left leg during service.  On October 16, 1985, 
the veteran reported that he fell on his left hip while 
running.  Physical examination revealed tenderness to 
palpitation, good range of motion, and no evidence of edema 
or abrasions.  An X-ray of the left hip was negative; the 
assessment was a contusion of the left hip.  The veteran was 
seen again on October 17, 1985 and was diagnosed with a hip 
pointer.  In July 1988, the veteran reported pain in his left 
leg upon standing and walking, and was assessed as possibly 
having a pulled muscle.

In a Statement in Support of Claim received in August 2004, 
the veteran asserted that he was diagnosed with arthritis 
during service and that he wad discharged due to his 
arthritis diagnosis.  In support of this contention, he 
submitted portions of his service medical records.  
Specifically, he submitted a service medical record dated in 
February 1991 showing a diagnosis of degenerative joint 
disease, with no indication as to the affected joint(s).  An 
additional service medical record, also dated in February 
1991, indicates that the veteran reported arthritis in his 
knees.  The examiner noted that the veteran had a permanent 
physical profile for degenerative joint disease of the lower 
extremities. 

The veteran's service medical records show that he underwent 
a physical examination in March 1991 prior to his separation 
from military service.  The March 1991 report of medical 
examination is negative for any reports or diagnosis of 
arthritis in the hips, knees, or ankles.  

Following separation, the veteran underwent a VA examination 
in October and November of 1991, at which time he reported 
having been diagnosed with bilateral degenerative joint 
disease of the knee during service.  During the examination, 
no objective evidence of active disease was noted.  The 
associated radiology examination of the bilateral hips, 
knees, and ankles was negative.  

As noted above, private medical records from L.H.F.M.A., 
dated from December 2000 to October 2003, were submitted, 
which show a diagnosis of degenerative joint disease in 
February 2002.  Specifically, the February 2002 progress note 
indicates that an X-ray of the joints of the lower 
extremities performed that same month revealed bilateral 
joint disease in the knees and some joint disease in the left 
hip.  The right hip appeared clear.

The March 2002 to February 2003 private medical records from 
M.M.R.M show that in March 2002, the veteran reported 
problems with his hips, knees, and ankles beginning one year 
prior.  The results of a March 2002 X-ray reveals minimal 
sharpening about the knees and lower lumbar vertebral 
elements.  Based on these results, the veteran was diagnosed 
with polyarthropathy of unknown etiology in March 2002.  The 
veteran underwent a physical examination in July 2002, which 
revealed a clinically stable left knee with no effusion.  A 
February 2003 progress note reveals that an X-ray of the left 
foot and ankle showed moderately advanced degenerative 
arthritis of the talonavicular joint.

The VA outpatient treatment records dated from October 2003 
to June 2005 show intermittent reports of various joint pain.  
A November 2004 radiology report of the bilateral ankle 
examination shows arthritic changes on the left side between 
the talus and tarsal bones.  A November 2004 radiology report 
of the examination of the knees reveals minimal degenerative 
spurring at the patellofemoral joint, and possible minimal 
suprapatellar effusion.  The bones and joints were otherwise 
unremarkable.  The examiner diagnosed the veteran with 
"borderline mild degenerative changes."  Also of note is a 
May 2005 radiology report of the knees, which shows only 
minimal degenerative changes of the patella.  

In October 2006, the veteran underwent a VA examination, 
during which he reported having generalized arthritis.  He 
reported that his arthritis had its onset in the 1990s and 
that his arthritic pain was most felt in his back and ankles.  
Physical examination of the veteran's joints revealed no 
joint laxity or anklyosis.  Joint swelling, effusion, or 
tenderness was noted due to the veteran's report of pain in 
his bilateral ankles due to arthritis.  The examiner opined 
that the veteran's arthritis of the bilateral ankles was 
mildly severe, as his physical examination was normal.  

Having reviewed the evidence of record in light of the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
arthritis.  Accordingly, the claim for service connection is 
denied.

The veteran's March 1991 service medical record, which was 
completed approximately six months prior to separation, is 
highly probative as to the veteran's condition at the time 
nearest his release from active duty, as it was generated 
with the specific purpose of ascertaining the veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1993) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of reasons for the Board's decision).  The March 1991 service 
medical record is entirely negative for any symptoms 
associated with the lower extremities and weighs heavily 
against the claim.  The weight of the service medical 
records, including the March 1991 service medical record, is 
greater than subsequent private medical treatment records 
based on a history provided by the veteran.  The service 
medical records support a conclusion that the veteran's 
bilateral ankle, knee, and left hip symptoms during service 
were acute and transitory, as the March 1991 service medical 
record shows no conditions affecting the lower extremities 
within the months preceding discharge.

The Board notes that the medical evidence does not show a 
current diagnosis of arthritis in the right hip or right 
ankle.  As described above, a threshold requirement for the 
granting of service connection is evidence of a current 
disability.  In the absence of evidence of a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

A review of the evidence of record reveals that there is no 
competent medical evidence of record relating the veteran's 
current arthritis to his period of active service.  The Board 
recognizes that the veteran was treated for various injuries 
to the right ankle, both knees, the left leg, and the left 
hip during service.  There are no indications, however, of a 
possible arthritis condition until many years after 
separation.  The veteran was not diagnosed with bilateral 
degenerative joint disease of the knees and of the left hip, 
polyarthropathy of unknown etiology, and degenerative joint 
disease, as indicated in the February 2002 progress note, the 
March 2002 progress note, and the February 2003 X-ray report, 
respectively, until over ten years after his separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Consideration has been given to the veteran's contentions 
that he was diagnosed with degenerative arthritis and given a 
permanent physical profile during service, as evidenced by 
the February 1991 service medical records.  However, the 
Board finds this evidence is not relevant to his claim for 
service connection for arthritis of the ankles, knees, and 
hips, as the February 1991 service medical records relates to 
his unrelated, service-connected bilateral pes planus 
disability.  The Board acknowledges that the veteran was 
diagnosed with pes planus during service, and that he later 
developed degenerative joint disease in his feet.  The 
service medical records, however, do not show any diagnoses 
of arthritis of the hips, knees, or ankles during service.  

Moreover, the evidence is void of any medical opinions that 
relate the veteran's current arthritis diagnoses to an in-
service injury or disease.  The only contentions that his 
arthritis is related to his period of active service come 
from the veteran's own assertions.  While the Board is 
sympathetic to the veteran's own statements and believes that 
he is competent to report his current symptomatology, he does 
not have the requisite special medical knowledge necessary to 
render an opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  
In essence, there is no competent medical opinion of record 
etiologically relating the veteran's current arthritis to his 
service.  See Pond, 12 Vet. App. 341; Caluza, 7 Vet. App. 
498.  

Given the absence of competent evidence in support of the 
veteran's claim, for the Board to conclude that the veteran 
current arthritis was incurred as a result of his period of 
active service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

ORDER

New and material evidence having been presented, the claim of 
service connection for arthritis is reopened, and to this 
extent only the appeal is granted.
 
Service connection for arthritis is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


